On REFUSING REHEARING
WESTERFIELD, J.
The vehemence with which the application for a rehearing is presented, and our confidence in the sincerity of counsel, impels us to add the following observations to the very able opinion, as written by our brother of the District Court who, at our invitation, participated in the hearing and wrote the original opinion of ths court.
It is said that an action must be brought against the Street Railway Company within one year in order to hold either the Street Railway or the Surety Company. It is conceded that if this suit be filed against the Street Railway Company within one year, that the surety may be sued at any time within ten years. Why the obligation of the principal and surety should differ so materially is beyond us. If the principal is released by the failure of plaintiff to institute the suit within one year, of course, the surety would also be released, but the obligation of the surety is not conditioned upon suit being brought against the principal within one year. We know of no law which so restricts the contract of suretyship. As we understand it, a surety agrees with the creditor to satisfy the obligation if the creditor does not. R. C. 3035.
Suretyship is an accessory contract made for the assurance of the performance of the principal contract. R. C. C. 1171.
The principal contract in this case was the one entered into between the City of New Orleans on the one hand, for the benefit of its citizens, and the Street Railway Company, on the other. This agreement is either a contract or it is not. If it is not a contract, then the surety, who is a stranger to the operation of the street cars has no obligation whatever to any person injured by the railway company whether suit is brought within one year or ten.
If it is a contract, and not contra bonos more's, the prescription of action for its breach is ten years and not one year.
In Gordon vs. Stanley, 108 La. 182, 32 La. 531, the Recorder of Conveyances, and his sureties, were sued after a year had elapsed from the date of his alleged fault. This case, in principle, is identical with the instant one. There, the bond ran to the State of Louisiana for the benefit of interested parties, as in this case, where *366the city represented the public. The suit was brought by an individual who suffered, as a result of the recorder’s fault. The prescription of one year was urged. The court said:
“Whilst it is true, therefore, that mere error, negligence or imprudence, resulting in injury to another, may be a quasi offense, it is also true that one may, by contract, bind oneself to compensate such injury; and because the sufferer may have an action in damages for a quasi offense, it does not follow that he should be denied the right to sue on his contract, if he has one and prefers that remedy.”
It is conceded that a passenger may sue on an implied contract of carriage for damages sustained through negligence of the carrier and the action is subject only to ten years, yet, it is contended that when an express contract is made to indemnify all persons injured by the carrier, a suit can not be brought on the contract but only ex delicto, and within one year. We attribute the confusion of counsel to the fact that a surety was given by the street railway and to the practice of referring to the agreement with the city as a bond.
If the word contract is employed, and the street railway be considered as the principal, and the surety company as the surety, on the one hand, and the City of New Orleans for the benefit of all persons injured as the creditor of the contract, the situation appears in a clearer light.